Citation Nr: 0805289	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-35 608A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating for prostate cancer in 
excess of 20 percent.

2.  Entitlement to an initial rating for Type II diabetes 
with neuropathy of the hands and feet associated with 
herbicide exposure, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
prostate cancer, evaluated as 20 percent disabling, effective 
January 12, 2004 and for Type II diabetes with neuropathy of 
the hands and feet associated with herbicide exposure, 
evaluated as 10 percent disabling effective January 12, 2004.

The veteran was scheduled for a hearing at the Board in July 
2006.  Prior to the hearing he advised the Board that he 
would not be able to attend the hearing.  He has not asked 
that the haring be rescheduled.


FINDINGS OF FACT

1.  The veteran's prostate cancer disability is manifested by 
frequency of urination of 3 times per day and nocturia 2-3 
times per night.

2.  Since the date of service connection, the service- 
connected diabetes mellitus type II is managed by a 
restricted diet; the veteran does not require insulin, oral 
hypoglycemic agents, or regulation of activities and there is 
no evidence of impairment of health, episodes of ketoacidosis 
or hypoglycemic reactions, loss of weight or strength, or any 
complication that could be evaluated separately.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for prostate cancer, status post-prostatectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.115, Diagnostic Codes 7527, 7528 (2007).

2.  The criteria for an initial rating greater than 10 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreements with the initial 
evaluations following the grants of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in June 
2004.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

I.  Entitlement to an initial rating for prostate cancer in 
excess of 20 percent.

Factual Background

In October 2000 the veteran presented to the Richmond, 
Virginia VA Medical Center (VAMC) with a diagnosis of 
adenocarcinoma of the prostate.  The treating doctor noted 
that the veteran had no voiding symptoms.  

A November 2000 treatment note from the VAMC reported that 
the veteran had been diagnosed with prostate cancer by a 
private doctor 3 months ago.  The veteran denied any 
symptoms.

In March 2001 the veteran received radiation treatment for 
his prostate cancer.  He denied complaints of diarrhea, 
hematuria or increased nocturia.

In October 2001 the veteran presented for a follow up as it 
had been seven months since his radiation.  He continued to 
be nocturic x2 and his voiding interval during the day was 2 
to 3 hours.  He denied dysuria, hematuria, hesitancy and 
dribbling.

In November 2002 the veteran presented to the VAMC for a 
follow-up examination.  The veteran was without complaints as 
he had nocturia x1 and his daytime voiding interval was 
normal.

In May 2003 the veteran presented to the VAMC for a follow-up 
examination.  The veteran was again without complaints as he 
had nocturia x1 and his daytime voiding interval was normal.

The veteran presented to the VAMC in January 2004.  He had no 
difficulty urinating and had nocturia 2 to 3 times.

In March 2004 the veteran underwent an Agent Orange 
Screening.  The treating doctor noted urinary frequency, 
nocturia change in stream of urine and erectile dysfunction.  

In May 2004, an oncologist at the VAMC reported that there 
was no evidence of disease.  The veteran reported stable 
nocturia x2.

In June 2004 the veteran underwent a VA examination.  The 
veteran denied any lethargy, weakness, anorexia or weight 
loss or weight gain.  His nocturia was 3 to 4 times a night 
and his daytime urination was at least 3 times.  He reported 
no hesitancy, no difficulty with his stream and no dysuria.  
He denied current incontinence but stated that he used to 
have it more frequently when getting the radiation 
treatments.  There was no use of absorbent material.  He 
usually just changed his undergarments when it occurred.   
The diagnosis was adenocarcinoma of the prostate.  He 
continued to report frequency of urination with episodic 
incontinence identified.

In January 2005 the veteran presented to the VAMC for a 
follow up appointment.  The veteran had nocturia up to 2 to 3 
times, no incomplete voids and no hesitancy.

Analysis

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
"Note" to this code section states that the rating of 100 
percent will continue for six months following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, and if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.  

Additionally, postoperative residual disability of the 
prostate gland is rated as either a urinary tract infection 
or as voiding dysfunction whichever is greater.  38 C.F.R. § 
4.115(b), Diagnostic Code 7527 (2007).

The veteran has not undergone additional surgery or therapy 
for prostate cancer since 2000, in May 2004, an oncologist at 
the VAMC reported that there was no evidence of disease.  
Hence, the veteran's condition should be rated pursuant to 
the Note to Diagnostic Code 7528 and Diagnostic Code 7527.  
Id.  

The veteran's prostate cancer residuals are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2007).

The veteran has been assigned a 20 percent rating based upon 
urinary frequency.  His rating contemplates a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  38 C.F.R. § 4.115(a) (2007).  
A 40 percent rating is warranted for a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.

A higher 30 percent rating may be assigned for voiding 
dysfunction that requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day; or urinary tract 
infections where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management; or obstructive voiding with urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115(a) (2007).

The veteran has reported frequency of urination of at least 3 
times per day and nocturia 2-3 times per night.  This report 
comports with the 20 percent evaluation assigned for urinary 
frequency.  There is no evidence of a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  Thus, the preponderance of the 
evidence is against a rating in excess of 20 percent based 
upon urinary frequency.  

The Board has considered other potentially applicable codes, 
to include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections.  While the 
veteran denied current incontinence but stated that he used 
to have it more frequently when getting the radiation 
treatments, the evidence indicates no history of urinary 
incontinence, much less such incontinence as to require the 
use of absorbent materials.  He has denied obstruction of 
urinary flow, and there is no history of catheterization.  
The veteran also does not have a history of recurrent urinary 
tract infections.  As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted. 

Additionally, the veteran has not contended, nor is there 
evidence, that his prostate cancer results in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

II.  Entitlement to an initial rating for Type II diabetes 
with neuropathy of the hands and feet associated with 
herbicide exposure, in excess of 10 percent.

Factual Background

In November 2000 the veteran presented to the VAMC for a 
history and physical.  The diagnosis was Type II diabetes 
that was diet controlled.  The treating doctor noted that the 
veteran was diagnosed with diabetes approximately 6 months 
ago when an eye examination revealed diabetic changes.

In September 2002 the veteran presented to the VAMC for a 
follow up evaluation.  The veteran had diabetes mellitus.  
His sugars were well controlled.  The veteran was diet 
controlled.  The veteran reported numbness and tingling in 
the fingertips.  The treating doctor noted that this seemed 
to be Raynaud's phenomenon and could be related to the 
veteran's masonry work.

An October 2002 podiatry consultation noted that 
neurologically, the veteran's protective sensation and 
vibratory were intact.

In March 2004 the veteran underwent an Agent Orange 
examination.  The diagnosis was Type II controlled diabetes 
that was currently diet controlled and improved with weight 
loss.

In June 2004 the veteran underwent a VA examination for 
diabetes.  He reported that he continued on an 1800 American 
Diabetic Association diet.  He also reported tingling of the 
feet.  He related that he experienced numbness of the hands 
and feet and a burning sensation of the right hand.  He was 
on citalopram, hydrobromide, trazodone, artificial tears, 
polyvinyl, alcohol, clotrimazole topical cream and urea 
cream.  

Neurologically, sensation was intact to pinprick, touch and 
vibration of the extremities along with strength testing 5/5.  
The diagnosis was herbicidal exposure with resultant 
diabetes, Type II with current diet management for condition.  
The examiner noted that the veteran reported neuropathy which 
he identified as numbness of the right hand and bilateral 
feet, a burning sensation of the hands and also a tingling 
sensation of the bilateral feet.

In January 2005 the veteran presented to the VAMC for a 
follow up for his diabetes.  The treating doctor noted that 
the veteran continued treating his diabetes with diet and 
exercise.  The veteran had rare numbness in his fingers and 
toes.

Analysis

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

The medical evidence of record demonstrates since the 
effective date of service connection, the veteran's diabetes 
mellitus has been controlled by diet, and he has not required 
insulin.  The current evidence shows that the veteran is not 
required to take oral hypoglycemic agents.  A treatment 
report dated in January 2005 indicates that the veteran 
treated his diabetes with diet and exercise.  There is also 
no evidence showing that the diabetes mellitus causes the 
veteran to regulate his activities.  

Therefore, the Board concludes that the medical findings do 
not warrant assignment of an evaluation in excess of 10 
percent for diabetes mellitus under Diagnostic Code 7913. 

Although the veteran has reported numbness in his fingers and 
toes, the June 2004 VA examiner noted that the veteran's 
sensory examination was normal.  Other sensory examinations 
have also been normal.  There have been no other neurologic 
complaints.  Because the medical evidence is to the effect 
that the veteran does not have sensory abnormalities, a 
separate rating for a neurologic disability is not warranted.  
38 C.F.R. § 4.123-4.124a (2007).

Additionally, the veteran has not contended, nor is there 
evidence, that his diabetes mellitus results in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating for prostate cancer in 
excess of 20 percent is denied.

Entitlement to an initial rating for Type II diabetes with 
neuropathy of the hands and feet associated with herbicide 
exposure, in excess of 10 percent is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


